 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                       EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO
 9
     EMY JOHNSTON, on behalf of herself, and all               Case No. 2:17-cv-01966-JAM-EFB
10   others similarly situated, and as an “aggrieved
     employee” on behalf of other “aggrieved employees”        ORDER RE PARTIES’ STIPULATION
11   under the Labor Code Private Attorneys General Act
     of 2004,                                                  FOR 120 DAY STAY ON DISCOVERY
12                                  Plaintiff,                 AND FOR A 120 DAY CONTINUANCE
                                                               OF DUE DATES
13          vs.
     HERTZ LOCAL EDITION CORP., a Delaware                     [Local Rule 143]
14   corporation; and DOES 1 through 50, inclusive,
15                                 Defendant.
16

17          Having considered the Parties’ Stipulation for an order to stay all discovery proceedings for
18   120 days to permit the Parties time to mediate this case and for an order to continue due dates for at
19   least 120 days, and good cause appearing therein, the Court grants a stay on all discovery proceedings
20   for 120 days and issues the following revised due dates in this case:
21                 Discovery completed by October 25, 2019;
22                 Dispositive motions are to be filed by November 19, 2019;
23                 Hearing on all dispositive motions by January 14, 2020 at 1:30 p.m.;
24                 Joint pretrial statement to be filed no later than February 28, 2020;
25                 Final pre-trial conference on March 6, 2020 at 10:00 a.m.; and
26                 Trial on April 13, 2020 at 9:00 a.m.
27

28
                                                           1
        [PROPOSED] ORDER RE PARTIES’ STIPULATION FOR 120 DAY STAY ON DISCOVERY AND FOR A 120
                                  DAY CONTINUANCE OF DUE DATES
 1   IT IS SO ORDERED AS MODIFIED BY THE COURT

 2
     Dated: June 5, 2019          /s/ John A. Mendez_________________________
 3                                HON. JOHN A. MENDEZ
                                  UNITED STATES DISTRICT COURT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
        [PROPOSED] ORDER RE PARTIES’ STIPULATION FOR 120 DAY STAY ON DISCOVERY AND FOR A 120
                                  DAY CONTINUANCE OF DUE DATES
